Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Smyth. Ph.D. on 03/08/2022.
The application has been amended as follows: 

In claim 14 last line after “(PEG)” insert --- 1000 (PEG having an average molecular weight of 1000 Daltons) ---.

In claim 15 line 1 delete “in which” and insert --- wherein ---.

Cancel claim 16.

In claim 17 line 1 delete “16 in which” and insert --- 14 wherein ---.

In claim 18 line 1 delete “in which” and insert --- wherein the ---.

In claim 19 line 1 delete “in which” and insert --- wherein ---.

In claim 20 line 1 delete “in which” and insert --- wherein ---.

In claim 26 line 1 delete “in which” and insert --- wherein ---.

In claim 27 line 1 delete “16 in which” and insert --- 14 wherein ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A pharmaceutical composition comprising formoterol, budesonide or an epimer thereof, 1,1,1-2,3,3,3-heptafluoropropane (HFA 227), about 0.0005 to about 0.05 %w/w polyvinyl pyrrolidone (PVP) K25, and about 0.05 to about 0.35% w/w polyethylene glycol (PEG) having an average molecular weight of 1000 Daltons. In addition to the prior art not rendering instant invention obvious, the Examples in the instant Specification depict suspension stability for the instantly composition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALTON N PRYOR/Primary Examiner, Art Unit 1616